       Case 4:17-cr-00016-BMM Document 258 Filed 01/13/21 Page 1 of 4



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             GREAT FALLS DIVISION


 UNITED STATES OF AMERICA,                 CR 17-16-GF-BMM-JTJ

                 Plaintiff,               FINDINGS AND
                                          RECOMMENDATIONS
       vs.

 RICHARD DALE STAMPKA,

                 Defendant.



                                  I. Synopsis

      Defendant Richard Dale Stampka(Stampka)has been accused of violating

the conditions of his supervised release. Stampka admitted alleged violation 2.

Stampka did not admit or deny alleged violation 1. The Court dismissed alleged

violation 1 on the government’s motion. Stampka’s supervised release should be

revoked. Stampka should be placed in custody for 3 months, with no supervised

release to follow.

                                   II. Status

      Stampka pleaded guilty to Conspiracy to Possess with Intent to Distribute

Methamphetamine on May 8, 2017. (Doc. 83). The Court sentenced Stampka to a

term of custody of 12 months and 1 day, followed by 3 years of supervised release.

(Doc. 164). Stampka’s current term ofsupervised release began on
           Case 4:17-cr-00016-BMM Document 258 Filed 01/13/21 Page 2 of 4



January 18, 2018. (Doc. 250 at 1).

      Petition

      The United States Probation Office filed a Petition on January 4, 2021,

requesting that the Court revoke Stampka’s supervised release. (Doc. 250). The

Petition alleged that Stampka had violated the conditions of his supervised release:

1) by committing another crime; and 2) by using methamphetamine.

      Initial appearance

      Stampka appeared before the undersigned for his initial appearance on

January 12, 2021. Stampka was represented by counsel. Stampka stated that he

had read the petition and that he understood the allegations. Stampka waived his

right to a preliminary hearing. The parties consented to proceed with the

revocation hearing before the undersigned.

      Revocation hearing

      The Court conducted a revocation hearing on January 12, 2021. Stampka

admitted that he had violated the conditions of his supervised release by using

methamphetamine. Stampka did not admit of deny alleged violation 1. The Court

dismissed alleged violation 1 on the government’s motion. The violation that

Stampka admitted is serious and warrants revocation of Stampka’s supervised

release.


                                         2
          Case 4:17-cr-00016-BMM Document 258 Filed 01/13/21 Page 3 of 4



      Stampka’s violation is a Grade C violation. Stampka’s criminal history

category is III. Stampka’s underlying offense is a Class C felony. Stampka could

be incarcerated for up to 24 months. Stampka could be ordered to remain on

supervised release for up to 36 months, less any custody time imposed. The

United States Sentencing Guidelines call for a term of custody of 5 to 11 months.

                                   III. Analysis

      Stampka’s supervised release should be revoked. Stampka should be

incarcerated for 3 months, with no supervised release to follow. This sentence is

sufficient but not greater than necessary.

                                 IV. Conclusion

      The Court informed Stampka that the above sentence would be

recommended to United States District Judge Brian Morris. The Court also

informed Stampka of his right to object to these Findings and Recommendations

within 14 days of their issuance. The Court explained to Stampka that Judge

Morris would consider a timely objection before making a final determination on

whether to revoke his supervised release and what, if any, sanction to impose.

Stampka stated that he wished to waive his right to object to these Findings and

Recommendations, and that he wished to waive his right to allocate before Judge

Morris.


                                         3
        Case 4:17-cr-00016-BMM Document 258 Filed 01/13/21 Page 4 of 4


The Court FINDS:


      That Richard Dale Stampka violated the conditions of his supervised release
      by using methamphetamine.

The Court RECOMMENDS:


      That the District Court revoke Stampka’s supervised release
      and commit Stampka to the custody of the United States Bureau of
      Prisons for 3 months, with no supervised release to follow.

       NOTICE OF RIGHT TO OBJECT TO FINDINGS AND
RECOMMENDATIONS AND CONSEQUENCES OF FAILURE TO OBJECT

      The parties may serve and file written objections to the Findings and

Recommendations within 14 days of their entry, as indicated on the Notice of

Electronic Filing. 28 U.S.C. § 636(b)(1). A United States district court judge will

make a de novo determination regarding any portion of the Findings and

Recommendations to which objection is made. The district court judge may

accept, reject, or modify, in whole or in part, the Findings and Recommendations.

Failure to timely file written objections may bar a de novo determination by the

district court judge, and may waive the right to appear and allocate before a

district court judge.

      DATED this 13th day of January, 2021.




                                                ●‘^Artfii'Johnston
                                                   United States Magistrate Judge


                                         4
